Citation Nr: 1708247	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  11-22 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to December 16, 2011, and a rating in excess of 20 percent from that date to March 1, 2016 for a low back disability diagnosed as lumbar spondylosis and facet arthropathy, scoliosis, degenerative disc disease (DDD), and thoracic strain and sprain, (low back disability).

2.  Entitlement to an initial rating in excess of 20 percent from March 1, 2016, for a low back disability diagnosed as lumbar spondylosis and facet arthropathy, scoliosis, degenerative disc disease (DDD), and thoracic strain and sprain, (low back disability).

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected low back disability and posttraumatic stress disorder (PTSD) with depressive disorder prior to June 12, 2008. 

4.  Entitlement to a TDIU, due to service-connected low back disability, since June 12, 2008.


REPRESENTATION

Veteran represented by:	Frank Kehoe III, Attorney
ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to November 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision in which the RO awarded service for a low back disability and assigned a 10 percent disability rating, effective August 18, 2005.  In February 2009, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in June 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2011.

In July 2013, the Veteran was scheduled to appear for a Board hearing before a Veterans Law Judge.  The Veteran withdrew his request for a Board hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

In August 2014, the Board characterized the appeal as also including the matters of entitlement to a TDIU and entitlement to a separate rating for neurological abnormalities associated with the Veteran's service-connected low back disability.  In August 2014, the Board remanded the claims on appeal, to include entitlement to a separate rating for neurological abnormalities associated with the Veteran's service-connected low back disability, to the RO, via the AMC in Washington, DC, for further action, for additional development of the evidence.  After accomplishing further action, in May 2016 the RO assigned separate 10 percent disability ratings for radiculopathy of the right and left lower extremities, both effective December 16, 2011, and increased the assigned rating to a 20 percent for the low back disability, effective December 16, 2011.  Also in May 2016, the Appeals Management Center (AMC) denied the claim of entitlement to a TDIU (as reflected in the May 2016 supplemental SOC (SSOC)). 

In a May 2016 rating decision, the RO assigned separate noncompensable disability ratings for radiculopathy of the right and left lower extremities, both effective December 16, 2011, and 10 percent disability ratings, effective March 1, 2016.  The Veteran has not appealed that determination; however, in evaluating the spine, the rater is instructed to consider neurologic manifestations and thus the radiculopathy ratings are deemed part and parcel with the low back claim.  

As indicated above, in May 2016, the RO granted a higher rating of 20 percent, for a low back disability, effective December 16, 2011.  As higher ratings for each disability are available before and after that date, and a veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing this matter set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran has described an inability to retain employment due to his service-connected disabilities, to include his low back disability.  See, e.g., VA Form 21-8940 dated in October 2007.  Moreover, the Veteran has reported that he is unemployed.  See, e.g., VA examination report dated September 2007.  The Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22  Vet. App. 447 (2009).  In light of the Veteran' statements and evidence of record concerning his unemployability, the Board in its August 2014 expanded the appeal (as reflected on the title page) to include a claim for a TDIU. 

The Board's disposition as to the claims for entitlement to an increased rating for a low back disability in excess of 10 percent prior to December 16, 2011, and 20 percent rating from that date until March 1, 2016, as well as the claim of  entitlement to a TDIU due to service-connected low back disability and PTSD with depressive disorder prior to June 12, 2008, are set forth below.  The claim for an increased rating for the low back from March 1, 2016, as well as the claim of  entitlement to a TDIU due to service-connected low back disability since June 12, 2008, is addressed in the remand following the order; this matter is, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  Prior to December 16, 2011, the Veteran's low back disability was manifested by pain, decreased motion, stiffness tenderness, incapacitating episodes of intervertebral disc syndrome (IVDS); forward flexion of the thoracolumbar spine was to 70 degrees with pain; there was no additional loss of motion due to such factors as weakness, lack of endurance, or fatigability with repeated use over time; there was no spinal ankylosis or incapacitating episodes due to IVDS requiring bedrest prescribed by a physician.

3.  From December 16, 2011, to March 1, 2016, the Veteran's low back disability was manifested by pain, tenderness, muscle spasms, and limitation of motion; forward flexion of the thoracolumbar spine was to 60 degrees with pain there was no additional loss of motion due to such factors as weakness, lack of endurance, or fatigability with repeated use over time; there was no spinal ankylosis or incapacitating episodes due to IVDS requiring bedrest prescribed by a physician. 

4.  Prior to June 12, 2008, service connection was in effect for: PTSD (rated as 70 percent disabling) and low back disability (rated as 10 percent disabling).

5.  From August 18, 2005, through June 12, 2008, the Veteran has met the percentage requirements for assignment of a schedular TDIU, and the collective medical and lay evidence indicates that that the functional effects of these disabilities prevent him from performing the physical acts required for substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for low back disability prior to December 16, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code 5237 (2016).

2.  The criteria for a rating in excess of 20 percent for low back disability from  December 16, 2011, to March 1, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code 5237.

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a schedular TDIU, from August 18, 2005, through June 12, 2008, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16, 4.18, 4.19 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Given the favorable disposition of the claim for a TDIU from August 18, 2005, through June 12, 2008, the Board finds that all notification and development actions needed to fairly adjudicate this matter has been accomplished.With respect to the remaining matter on appeal, the notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.§3.159(b)(1).   

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Id. 
VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

A pre-rating letter dated in December 2005 provided notice to the Veteran regarding the information and evidence needed to substantiate his increased rating claim.  The letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, the letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

Also, the June 2011 SOC letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Although only a post-rating communication, specifically the June 2011 SOC, set forth the specific criteria for a higher rating for low back disability, any timing error with respect to the provision of these criteria was cured by readjudication of the claim in the May 2016 SSOC.  Moreover, under the circumstances of this case, the Veteran is not shown to be prejudiced by the timing of such communication. Notably, neither the Veteran nor his attorney has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  For these reasons, VA has satisfied its duty to notify.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA treatment records and reports of VA examinations (as requested by the Board in its August 2014 remand).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  No other records have been obtained and, significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and his attorney.  The Board finds that no further action on this claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).II. Higher Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 
The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Therefore, the following analysis is undertaken with the possibility that staged rating may be appropriate.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran's low back disability has been rated under Diagnostic Code (DC) 5237.  However, the criteria for rating all musculoskeletal spine disabilities are set forth in the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), at 38 C.F.R. § 4.71a.  

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: 

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees or for muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note (1) instructs to evaluate any associated objective neurologic abnormalities under an appropriate diagnostic code.

Note (2) provides that normal forward flexion of the thoracolumbar spine is to zero to 90 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees.

Additionally, degenerative disc disease (DDD) may be rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  This formula provides for ratings based upon the frequency and duration of incapacitating episodes during a 12-month period.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Note (1). 

Under this formula, the following ratings are assignable for the following frequency and duration of incapacitating episodes in a 12 month period:  10 percent for a total duration of at least one week but less than 2 weeks; 20 percent rating a total duration of at least 2 weeks but less than 4 weeks; 40 percent rating a total duration of at least 4 weeks but less than 6 weeks; and 60 percent for a total duration of at least 6 weeks.

Here, VA treatment records dated in 2006 show complaints of back pain.  See, e.g., VA treatment records dated in April 2006 and May 2006.  In particular, a July 2006 VA treatment record reflects the Veteran's report of improvement in his back at times.  The examining physician indicated that the Veteran was able to ambulate and perform abdominal crunches.  The Veteran's back pain was treated with medication. 

VA treatment records dated in April 2007 and September 2007 show continued complaints of back pain treated with medication. 

In September 2007, the Veteran was afforded a VA spine examination.  He reported moderate back pain occurring daily, decreased limitation of motion, stiffness, and numbness in his right and left lower extremities.  He experienced severe flare-ups occurring twice a month and lasting from three days to seven days that were precipitated by bending and prolonged sitting.  He had difficulty with his daily activities, such as sitting and lying down.  He was unable to walk more than one fourth of a mile.  He reported that he had three incapacitating episodes within in the past year.  He required an assistive device, such as a cane.  He had been employed since about 2000.

Upon physical examination in September 2007, the ranges of motion were recorded as flexion to 70 degrees with pain.  Passive range of motion was to 80 degrees with pain at 70 degrees.  Extension was to 10 degrees with pain.  Passive range of motion was to 15 degrees with pain.  Right lateral flexion was to 15 degrees with pain.  Passive range of motion was recorded to 15 degrees with pain.  Left lateral flexion was to 15 degrees with pain.  Passive range of motion was to 15 degrees with pain.  Right lateral rotation was to 10 degrees with pain.  Passive range of motion was to 10 degrees with pain.  Left lateral rotation was to 15 degrees.  Passive range of motion was to 15 degrees with pain.  Although there was pain after repetitive use of most ranges of motion, there was no additional loss of motion on repetitive use of the joint expect upon right lateral flexion. 

The September 2007 examiner indicated that the Veteran experienced tenderness.  The examiner noted that although the Veteran exhibited thoracic muscle spasms, there was no abnormal gait or abnormal spinal contour.  There was no evidence of muscle atrophy, guarding, weakness, or ankylosis.  Sensory examination showed normal upper and lower extremities.  The examiner noted that there was no history of urinary incontinence or erectile dysfunction.  An x-ray report showed DDD at L4-L5.  The VA examiner diagnosed lumbar spondylosis, DDD at L4-S1, lumbar radiculitis, and thoracic sprain.  The VA examiner opined that the Veteran had mild to moderate effects on his usual daily activities due to his back disability.  

Neurologically, the September 2007 examination showed normal muscle tone and strength.  Sensory examination was normal, as were reflexes, with the exception of an absent ankle jerk bilaterally.  

A February 2008 VA treatment record documents the Veteran's complaints of back pain that was treated with medication.  The Veteran rated his back pain as a 5 on a scale ranging from 1 to 10, with 10 being the highest.  He denied any bowel or bladder problems.  An August 2008 VA treatment record shows the range of motion for flexion was recorded to 90 degrees.  The examiner indicated that there was no evidence of sensory loss.

The Veteran was afforded a VA examination December 2011.  He reported that he required an assistance device, such as a brace, for his back disability.  Upon physical examination, the ranges of motion were recorded as flexion to 70 degrees with pain and extension to 10 degrees pain.  Left lateral flexion was to 10 degrees with pain, right lateral flexion was to 15 degrees, left lateral rotation was to 15 degrees, and right lateral rotation was to 15 degrees, all ranges of motion with pain.  Although the VA examiner indicated that the Veteran was unable to perform three repetitions, upon the second repetition flexion reduced to 60 degrees with pain.  No changes were indicated for the remaining ranges of motion.  The Veteran had functional loss and functional impairment in terms of pain on movement.  He had localized tenderness in the lower thoracic and upper lumbar.  Muscle strength was normal.  There was no evidence of muscle spasms or muscle atrophy.  Deep tendon reflexes of the knee and ankle were absent.  Examination of sensation to light touch was normal.  There was moderate radiculopathy of the right and left lower extremity.  

The examiner diagnosed lumbar degenerative joint disease (DJD), thoracic sprain strain, and scoliosis.  The examiner also diagnosed IVDS.  In this regard, the Veteran reported that he had experienced one week but less than two weeks of incapacitating episodes over the past twelve months.  The examiner opined that the Veteran's service-connected low back disabilities impact his ability to work.  The VA examiner reasoned that the Veteran retired as a taxi driver due to his back disability.


Regarding the period prior to December 16, 2011, the Veteran's low back disability has been manifested by back pain, incapacitating episodes of IVDS, tenderness, flare-ups, limited motion of the thoracolumbar spine.  Forward flexion of the thoracolumbar spine was limited to 70 degrees with pain.  The combined range of motion of the thoracolumbar spine was to 135 degrees.  These ranges of motion, by themselves and without consideration of potential functional impairment, are contemplated by no more than a 10 percent rating under the General Rating Formula.  Crucially, during this appeal period there was no evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine less than 120 degrees.  The examiner indicated that although there was pain after repetitive use of most ranges of motion, there was no additional loss of motion on repetitive use of the joint expect upon right lateral flexion.  Importantly although during the September 2007 examination, the Veteran reported muscle spasms, the examiner indicated that there was no evidence of muscle spasms or guarding severe enough to result in abnormal gait or abnormal spinal contour.  

The Board acknowledges the Veteran's reports of  severe flare-ups occurring twice a month and lasting from three days to seven days.  The examiner noted the Veteran's report of functional limits during such flares, to include difficulty with usual activities.  The examiner did not expressly attempt to determine the degree of additional limitation of motion during such flare-ups, and to this extent the examination is not strictly compliant with Mitchell.  However, the Board finds that any additional development at the present time would not provide useful information as to the functional impact of flare-ups that occurred approximately a decade ago.  Therefore, the Board will rate the disability based on the evidence of record.  Although not entirely on point to this inquiry, it is worth noting that upon examination in September 2007, there was no additional loss of motion due to such factors as pain, weakness, lack of endurance, or fatigability with repeated use over time.  There is simply no evidence showing that  the Veteran's thoracolumbar spine symptoms were so disabling to actually or effectively result in the next higher percent rating in excess of  10 percent (i.e., 20 percent) for limitation of thoracolumbar spinal motion under the General Rating Formula, even during flare-ups.  

As explained above, spinal flexion was to 70 degrees, pain began at 70 degrees with no additional limitation with repetitive motion.  Although the Veteran provided a competent and credible report of flare ups, the Board finds that the flare-ups are not so severe, frequent, and/or prolonged to warrant a higher rating.  

Also, there was no showing of any ankylosis prior to December 16, 2011. 

Therefore, the symptoms of the Veteran's low back disability resulted in impairment that is no more than 10 percent disabling under the General Rating Formula prior to December 16, 2011.  

With respect to the period from December 16, 2011, to March 1, 2016, 
forward flexion of the thoracolumbar spine was limited to, at worst, 60 degrees.  In particular, the December 2011 VA examiner specified that upon repetitive motion, flexion was limited to 60 degrees.  There was pain associated with forward flexion of the thoracolumbar spine beginning at 60 and 70 degrees.  See VA examination report dated December 2011.  .  The Veteran has reported that he experiences flare-ups of the thoracolumbar spine occurring monthly.  

Again, the 2011 examination does not contain detailed findings as to additional functional limitation during flare-ups.  However, in light of the fact that six years have passed since that examination, it is not reasonable to expect any additional development, to include another examination, to provide any probative information with respect to quantifying limited motion that had occurred during unobserved flare-ups more than a half-decade in the past.  The Board therefore will evaluate this stage of the claim on the evidence available.  Such evidence simply fails to show that that the Veteran's thoracolumbar spine symptoms were so disabling to actually or effectively result in limitation of flexion to 30 degrees or less-the range of motion requirement for the next higher percent rating greater than 20 percent (i.e., 40 percent) for limitation of thoracolumbar spinal motion under the General Rating Formula.  As previously noted, spinal flexion was to 70 degrees, pain began at 60 degrees, and additional limitation with repetitive motion was to 60 degrees.  There was no additional loss of motion due to such factors as pain, weakness, lack of endurance, or fatigability with repeated use over time.  Although the Veteran provided a competent and credible report of flare ups occurring monthly, there is simply an absence of evidence from which to estimate any additional functional limitation during such flare-ups such as to find that the criteria for a higher rating have been most nearly approximated.  

additionally, there was no showing of any ankylosis since December 16, 2011.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Therefore, the symptoms of the Veteran's thoracolumbar spine disability resulted in impairment that is no more than 20 percent disabling under the General Rating Formula from  to December 16, 2011 to March 1, 2016.

With respect to both time periods on appeal discussed above, the Board finds that the Veteran is not entitled to a rating higher than 10 percent prior to December 16, 2011, and a rating higher than 20 percent from  December 16, 2011, to March 1, 2016, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as there was no evidence of incapacitating episodes requiring bedrest prescribed by a physician.

While the September 2007 and December 2011 examination reports show that the Veteran reported incapacitating episodes, they do not show he was prescribed bedrest by a physician.  The March 2016 VA examination report also shows that the Veteran reported incapacitating episodes requiring bed rest.  Crucially, the examiner documenting the Veteran's reported history that he required bedrest due to his incapacitating episodes was not a finding made based on a consideration of the Veteran's medical records and incidents.  See LeShore v. Brown, 8 Vet.App. 406, 409 (1995) (noting that a bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a health care professional).  Moreover, the Veteran has not provided evidence indicating that his incapacitating episodes required bedrest by a physician, which is required for the next higher ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Veteran's VA treatment records and examination reports show that there was no objective medical evidence of bedrest.  In fact, the Veteran's VA treatment records show that his back pain was treated with medication and brace

With respect to neurological manifestations of spine disability pursuant to Note (1) of the General Rating Formula, the Board finds that this provision provides no basis for assignment of any higher, or separate, compensable rating(s) in addition to those already assigned. 

In this regard, the Board notes that separate disability ratings have been assigned for radiculopathy of the right and left lower extremities associated with the service-connected low back disability.  See rating decision dated in March 2016.  Therefore, the neurological symptoms in the lower extremities noted during both claim periods are already contemplated by the ratings assigned for those disabilities.  There have been no other neurological or findings related to the thoracolumbar spine disability.  Moreover, the neurologic findings of record, detailed in pertinent part above, fail to reveal symptomatology rising beyond a mild degree of severity.  In the absence of moderate disability, the next-higher 20 percent evaluation is not warranted.  In so finding, it is acknowledged that the VA examiner in December 2011 characterized the Veteran's radiculopathy as "moderate" in both the left and right legs.  However, at that examinationmuscle strength was normal.  There was no evidence of muscle spasms or muscle atrophy.  Although deep tendon reflexes of the knee and ankle were absent, sensation to light touch was normal.  Overall, the normal muscular and sensory findings lead the Board to find that the disability picture with respect to radiculopathy was mild in degree despite the characterization otherwise by the December 2011 examiner.  In sum, the Board finds that an increase in evaluation for radiculopathy is not warranted here for the periods in question. 

The Board further notes that the service-connected low back disability is not shown to involve any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule at any pertinent time during the claim period.  

The above determinations are based upon consideration of applicable pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point pertinent to the claim period has the Veteran's service-connected low back disability reflected so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra.  

However, if the schedular criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extra-schedular rating is warranted.

As explained above, the symptoms associated with the Veteran's service-connected low back disability during the claim period have included back pain, tenderness, weakness, radiating pain to the lower extremities, painful and limited motion of the thoracolumbar spine, and incapacitating episodes of IVDS.  These symptoms are all contemplated by the appropriate rating criteria discussed above.  Specifically, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. 

For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, disturbance of locomotion, interference with sitting, standing, and weight-bearing, instability, and crepitation. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Hence, the ratings assigned for the service-connected low back disability during the claim periods contemplate all of the Veteran's reported and observed symptoms during that period, as set forth above, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria. 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995)III.  TDIU

Where the schedular rating is less than total, total disability ratings for compensation based upon individual unemployability may be assigned when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  
	
Here, the Veteran claims that he is unable to obtain substantially gainful employment due to his service-connected PTSD and low back disability.  See Application for increased compensation based on unemployability (VA form 21-8940) dated in October 2007. 


Prior to June 12, 2008, the Veteran was in receipt of a 70 percent disability rating for his PTSD and a 10 percent for his low back disability.  Hence, the percentage requirements for a schedular TDIU as a result of a single service-connected disability are met.  Therefore, the Board will consider whether the Veteran is entitled to a TDIU prior to June 12, 2008. 


VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). 

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."   Hatlesad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Under the DSM-IV, a Global Assessment Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  

Here, the evidence shows that the Veteran has a general educational development (GED), which is the equivalent of a high school diploma.  A March 1996 physician's certification of borrower's total and permanent disability form reflects that the Veteran was unable to able employment since 1990 due to his diagnosed depressive disorder.  During a March 2006 Decision Review Officer (DRO) hearing, the Veteran reported that he worked twelve years as a customs officer and fourteen years as a cab driver.  He stated that he had difficulty working with people.  He was unable work with others because he preferred to be alone.  The Veteran reported that his PTSD symptoms increased in severity over the years.  For instance, during the DRO hearing, the explained that his paranoia contributed to his inability to continue his employment as a cab driver, namely because he was afraid that he was going to get shot. 

In an August 2007 PTSD VA examination report, the Veteran stated that he is no longer employed as a cab driver, due to his back pain and mood swings.  The Veteran reported symptoms of isolation, irritability, exaggerated startle response, suicidal ideation without plan or intent, hypervigilance, depression, sleep impairment, and mood swings.  As to leisurely activities, he exercises, attends church, and reads.  The VA examiner diagnosed PTSD and assigned a GAF score 52.  The VA examiner indicated that the Veteran's symptoms are moderate and impact his social functioning in terms of isolation, suspicion of others, avoidance of public places, and problems with affect regulation.  The VA examiner stated that his ability to work is unknown.  The examiner noted that the Veteran wished to return to work; however, he feels that he is unable. 

As indicated above, the September 2007 VA examiner found that the Veteran has mild to moderate effects on his usual daily activities due to his back disability.  

During a March 2008 VA treatment visit, the Veteran reported his PTSD symptoms to include flashbacks, depression, isolation, irritability, exaggerated startle response, chronic sleep impairment memory loss, obsessive rituals, and paranoia.  In particular, the Veteran described that he is anticipating getting shot, and relates them to his Vietnam service.  He explained that his paranoia impacts his ability to be around others.   The examining physician diagnosed PTSD and depression, not otherwise specified (NOS), and assessed his symptoms as chronic moderate to severe. 

In summary, the evidence reflects that the Veteran has a GED and that he has been unemployed since at least 1996.  The Veteran's prior employment as a cab driver is a sedentary  job that requires social interaction with others.  The Veteran has consistently reported to his treatment providers and VA examiners that he is unable to work due to his back pain and his PTSD symptoms, in particular his paranoia and his isolation.  Notably, during one of his treatment visits, he indicated that his PTSD symptoms have increased in severity, for example, he has described that he is anticipating getting shot and had suicidal ideation.  Moreover, the evidence shows that the Veteran was assigned a GAF score of 52 and his PTSD symptoms has been assessed as moderate to severe.  A GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co- workers.  Additionally, the Veteran has reported that he has back pain with flare-ups that impacts his daily activities.  

The Veteran has consistently reported that he is unable to work due to the severity of his PTSD and low back disability.  Crucially, the evidence of record is in conformity with the Veteran's statements regarding his unemployability.  Thus, prior to June 12, 2008, the Board finds the totality of the lay and medical evidence, indicates that the functional limitations caused by the Veteran's service-connected PTSD and depressive disorder and low back disability preclude gainful employment consistent with his education experience.

Where, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving such issue shall be given to the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 53-56.

Given the evidence noted above, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a schedular TDIU due to service-connected disabilities are met, prior to June 12, 2008.  The question of entitlement to TDIU from June 12, 2008 forward will be addressed in the Remand portion of this decision.  						(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to an initial rating for low back disability in excess of 10 percent prior to December 16, 2011, and 20 percent from December 16, 2011, to March 1, 2016, is denied. 

A TDIU is granted from August 18, 2005, through June 12, 2008, subject to the legal authority governing payment of VA compensation.


REMAND

The Board finds that further AOJ action on the matter of the Veteran's entitlement to a TDIU, since June 12, 2008, is warranted.  As previously noted, from June 12, 2008, a 100 percent rating is in effect for the Veteran's PTSD.  As a result, an award of TDIU predicated on the PTSD symptomatology is not permitted.  However, if the evidence demonstrates that another service-connected disability (or combination of service-connected disabilities) would preclude substantially gainful employment standing alone (i.e., without consideration of any PTSD symptoms) then an award of TDIU would be appropriate.  Bradley v. Peake, 22 Vet. App. 280 (2008).  


Excluding the Veteran's 100 percent disability rating for PTSD, service connection is in effect for low back disability( rated as 20 percent disabling); radiculopathy, left lower extremity associated with low back disability( rated as 10 percent disabling); radiculopathy, and right lower extremity associated with low back disability( rated as 10 percent disabling).  The combined rating is 40 percent.  Thus, the combined rating for all service-connected disabilities other than the Veteran's PTSD fails to meet the percentage threshold of 38 C.F.R. § 4.16(a).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation but reasons of service-connected disabilities shall be rated totally disabled.  Therefore, when a veteran fails to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), a TDIU may nonetheless be granted, on an extra-schedular basis-and, pursuant to specifically prescribed procedures-when it is shown that he or she is unemployable by gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16 (b).

The Veteran has asserted that his employment ended due to his back pain.  In particular, he  has asserted that while he was employed as a cab driver, he experienced back pain and was unable to his continue his employment.  Furthermore, the evidence of record shows that the Veteran has a GED and that he has reported back pain with flare-ups that impact his daily activities.  Additionally, he experiences incapacitating episodes and numbness in his lower extremities.  Moreover, the March 2016 VA examiner found that the Veteran's service-connected low back disabilities impact his ability to work.  

Here, as the collective evidence of record suggests that the Veteran may have been unemployable due to the service-connected low back and right and left lower extremities.  The Board finds that the procedures for referring the claim to the appropriate first line authority for extra-schedular consideration are invoked.  See 38 C.F.R. § 4.16 (b).  See also Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001) (essentially holding that the Board cannot award an extra-schedular TDIU in the first instance).  Hence, such action should be accomplished on remand, followed by AOJ adjudication of the matter of the Veteran's entitlement to an extra-schedular TDIU.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide pertinent information and/or evidence pertinent to the remaining matter on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1); but see 38 U.S.C.A. § 5103 (b)(3) (West 2014) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining matter on appeal.

Finally, regarding the low back claim from March 1, 2016, the Board finds that an additional examination should be afforded that contains range of motion findings consistent with Correia v. McDonald, 28 Vet. App. 158 (2016).  Moreover, the examiner should also attempt to estimate what the Veteran's range of motion findings would have been if reported consistent with Correia at the time of the March 1, 2016 VA examination.


Accordingly, this matter is hereby remanded for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the matter of his entitlement to a TDIU, since June 12, 2008, that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Schedule a VA examination of the spine that contains findings on both active and passive range of motion, in both weight-bearing and nonweight-bearing positions.  The examiner should also discuss any additional functional limitations with repetition due to factors such as pain, weakness, fatigability, and incoordination, including during any reported flare-ups.  To the extent possible, the examiner should express such additional limited motion in degrees of lost motion.  If this cannot be accomplished, the examiner should explain why.

4.  After all records and/or responses from each contacted entity are associated with the claims file, or a reasonable time period for the Veteran's response has expired, submit to VA's Chief Benefits Director or the Director of VA's Compensation Service, the matter of the Veteran's entitlement to an extra-schedular TDIU, prior to since June 12, 2008.  Specifically, the Director is to opine on whether the Veteran's service-connected disabilities other than PTSD preclude substantially gainful employment from June 12, 2008 forward.

5.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After accomplishing all requested action, as well as any additional action deemed warranted, adjudicate the matter of the Veteran's entitlement to an extra-schedular TDIU, since June 12, 2011, in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority. 

7..  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney  an appropriate supplemental SOC that includes citation to and discussion of 38 C.F.R. § 4.16 (b), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (6).


Department of Veterans Affairs


